Citation Nr: 0704810	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-03 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 indicates active service from July 
1985 until August 2001, with 5 years and 8 months of prior 
active service.  His awards and decorations include the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, wherein the RO denied service connection 
for tinnitus.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran's reported history of noise exposure in 
active service is consistent with the circumstances of such 
service.  

3.  Competent evidence of record demonstrates that a current 
tinnitus disability is etiologically related to active 
service. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In view of the Board's favorable disposition in this matter, 
the application of the VCAA is moot.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Service connection 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a 
recent August 2006 private medical report written by 
Frederick E. Freeman, M.D. indicates a diagnosis of tinnitus.  
Therefore, the first element of a service connection claim is 
satisfied here.  

With respect to the second element of service connection, 
that of in-service incurrence, the Board notes that the 
service medical records do not show treatment or complaints 
referable to tinnitus.  The evidence of record does, however, 
enable a finding that the veteran was exposed to noise during 
his active service, as will be explained below.  

At his May 2006 hearing before the undersigned, the veteran 
reported that he worked as a cook in the mess halls during 18 
of his years of active service.  In that capacity he was 
exposed to loud noise from dishwashers, multiple steam 
kettles boiling and the rattling of pots in the kitchen.  

Also at his May 2006 hearing before the undersigned, the 
veteran stated that he was exposed to weapons noise in 
service in his duties as a weapons instructor.  He further 
reported that he was exposed to 105 mm. howitzer fire 
(outgoing) in the Persian Gulf.  

The Board observes that the veteran's DD Form 214 reflects 
the veteran's primary specialty as a food specialist.  
Therefore, the veteran's reports of prolonged exposure to 
mess hall noise are consistent with the circumstances of the 
veteran's service as shown by his service record.  See 
38 U.S.C.A. § 1154(a).  Moreover, the Board calls attention 
to the veteran's Combat Action Ribbon.  Such decoration 
indicates that the veteran engaged in combat with the enemy.  
As such, the veteran's own statements as to his in-service 
noise exposure from artillery are accepted without 
independent corroboration, as they are consistent with the 
circumstances, conditions and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b).  Moreover, the claims 
file does not contain any clear and convincing evidence to 
the contrary.  For the foregoing reasons, in-service noise 
exposure is conceded here.  

In addition to supporting the veteran's claim of in-service 
noise exposure, the evidence of record also contains the 
August 2006 opinion of Dr. Freeman, causally relating the 
veteran's current tinnitus to his noise exposure.  Because 
such opinion was provided following an objective examination 
of the veteran, it is found to be highly probative.  
Moreover, it is consistent with the veteran's reports of 
persistent tinnitus since 1981, and the fact that the veteran 
has not been exposed to loud noises in his civilian life, as 
he noted at his July 2005 VA examination .  

The Board recognizes that a July 2005 VA examination appears 
to refute the private doctor's August 2006 finding of 
tinnitus.  Indeed, the VA examiner in July 2005 remarked that 
the objective evaluation at that time, and upon prior VA 
examination in July 2002, showed essentially normal bilateral 
hearing.  Additionally, there was no other evidence of record 
consistent with tinnitus effects.  For these reasons, the VA 
examiner believed that the evidence of record did not 
indicate tinnitus.  However, in that same report the VA 
examiner acknowledged that tinnitus effects could be present 
with normal hearing.  

Overall, then, the evidence of record contains opinions of 
etiology both for and against the veteran's claim.  Given 
that the unfavorable July 2005 VA examiner's opinion appears 
somewhat self-contradictory, and given the circumstances of 
the present case, in which numerous sources of in-service 
noise exposure have been conceded, the Board finds that the 
evidence is at least in equipoise.  As such, the benefit of 
the doubt doctrine applies.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the 
benefit sought on appeal is allowed.

ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing payment of 
monetary benefits.


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


